Citation Nr: 1515001	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  07-12 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a right knee disability.  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1956 to December 1957, from October 1961 to October 1962, and from May 1963 to May 1972, with service in the National Guard/Reserve, to include from July 1973 to June 1979 and from April 1997 to December 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The case has since been transferred to the RO in Houston, Texas.  

The Veteran and his wife testified before the undersigned Veterans Law Judge (VLJ) at a February 2010 Travel Board hearing.  A transcript of this hearing is of record.

The Board remanded the issues on appeal in March 2011, May 2013, and October 2013 for additional development.  As the actions specified in the remands have been completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

This appeal has been processed through the Veterans Benefits Management System (VBMS) electronic paperless appeals processing system.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to residuals of a right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's current depressive disorder not otherwise specified (NOS) is not etiologically related to his military service.


CONCLUSION OF LAW

The Veteran does not have an acquired psychiatric disorder, to include PTSD, that was caused by or related to his military service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that the notice requirements have been satisfied by letters in January 2004 and July 2004.

The Board also concludes that the duty to assist has been satisfied as all pertinent service records, treatment records, and lay statements are in the claims file.  In addition, the Veteran underwent VA examinations in February 2012, July 2013, and November 2013 for his acquired psychiatric disorder.  

As noted in the Introduction, the Veteran testified at a hearing before the undersigned VLJ in February 2010.  During the hearing, the VLJ engaged in an appropriate discussion with the Veteran on the issues presently decided.  Specifically, the Veteran was advised as to the types of evidence that would help support the claims.  The Veteran did not raise any new issues pertaining to this claim during the course of the hearing.  Thus, the Board finds that the VLJ's two-fold duty to inform the Veteran of the outstanding issues relevant and material to the claim and to suggest the submission of evidence when such evidence is missing or has been overlooked has been satisfied. See Bryant v. Shinseki, 23 Vet. App. 488 (2010).   The Veteran has not alleged that there were any deficiencies in the conducting of that hearing related to the VLJ's duties under section 3.103(c)(2).  See Bryant, 23 Vet. App. at 497-98.

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claim.

II.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

In order to establish service connection for a claimed disorder on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Service connection for PTSD requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which provides that all psychiatric diagnoses must conform to the fourth edition of the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f).

The Veteran contends that while serving in Vietnam, he experienced emotional trauma when four soldiers in his unit were killed during combat.  

The Veteran served in Vietnam from October 1966 to October 1967 and from October 1971 to April 1972.  See January 2012 VA PTSD Stressor Verification Review Memorandum.  VA confirmed the deaths of the four identified men in his unit and found that the Veteran's report was consistent with the time, place, and activities reported by the Veteran.  Id.  

Service treatment records from the Veteran's first and second periods of active duty service from January 1956 to December 1957 and from October 1961 to October 1962 do not reflect any treatment, complaints, or diagnosis for any mental health problems.  

When the Veteran entered his third period of active duty service in May 1963, he reported no mental health problems and his enlistment examination had normal psychiatric evaluation results.  See May 1963 enlistment examination and May 1963 report of medical history.  Upon reenlistment into the Army in March 1966, the Veteran affirmatively noted on his report of medical history "nervous trouble of any sort."  The examiner wrote that the Veteran had received a "consultation for emotional problems" at the US Army Hospital in Heidelberg, Germany and that the Veteran's nervous trouble notation referred to anxiety and depression for several months from 1964 to 1965.  

Service treatment records from the Veteran's National Guard service, following his active duty discharge in 1972, reflect no complaints, treatment, or diagnosis for any mental health problems.  He affirmatively denied any frequent trouble sleeping, frequent or terrifying nightmares, depression or excessive worry, or nervous trouble of any sort.  See June 1973, August 1977, and January 1997 reports of medical history.  

The Veteran's first documented treatment record for his mental health problems was in a March 2001 VA treatment record.  The Veteran reported having periods of depression and mood swings, problems sleeping at night with some nightmares, and sometimes having suicidal and homicidal thoughts.  The assessment was depression.  

A September 2004 VA treatment record reflects the Veteran's report of exposure to combat while serving in the long range reconnaissance airborne unit in Vietnam.  The VA treating psychiatrist noted that the Veteran endorsed intrusive memories, avoidant behavior, anhedonia, feelings of estrangement from others, irritability, hypervigilance, exaggerated startle response, and impaired concentration.  The Veteran admitted to occasional suicidal ideation, but denied any plan or intent.  The Veteran was diagnosed with PTSD.  

The Veteran continued to receive mental health treatment from 2005 to 2006 at the Biloxi Vet Center.  Then, after two and a half years, he returned to VA for mental health treatment in December 2009.  See December 2009 VA treatment record. 

The Veteran underwent a VA psychiatric examination in February 2012.  The VA examiner found that no diagnosis could be achieved, because the Veteran did not respond to questions in a way that permitted assessment of his stressors or symptoms.  The VA examiner noted that the Veteran spent time discussing off-task points and exceeded the time available to complete the interview.  

In July 2013, the Veteran was afforded another VA psychiatric examination.  The VA examiner found that the Veteran's symptoms did not conform to the diagnostic criteria for PTSD under DSM-IV criteria.  The VA examiner also did not find that the Veteran had any other mental health disorder that conformed to DSM-IV criteria.  

Pertinent service treatment records that had not been previously available were associated with the Veteran's claims file following his July 2013 VA examination.  Specifically, a March 1966 report of medical history, in which the Veteran reported having "nervous trouble" had not been available for review.  As the July 2013 VA examiner's opinion relied, in part, on the lack of evidence in the Veteran's military records of any complaints, treatment, or diagnosis of any mental health problems, a new VA examination was required.  

In November 2013, the Veteran was provided a VA psychiatric examination.  The Veteran reported currently experiencing symptoms of sadness, loss of interest and pleasure in activities he used to enjoy, increased isolation from others to hide his emotions, difficulty falling and staying asleep, nightmares three times a week, extreme anxiety in crowded places, and thoughts of death to escape his feelings.  Upon a review of the Veteran's service treatment records, the VA examiner noted that the Veteran reported receiving mental health treatment for depression while he was stationed in Germany.  The Veteran's military personnel records reflect that the Veteran served on active duty in Germany from 1963 to 1965.  The VA examiner found no record of treatment for depression in the Veteran's records; but, the VA examiner did note the March 1966 report of medical history documenting the Veteran's emotional problems consultation and report of anxiety and depression.  

Following a mental status examination, assessment of the Veteran's symptoms and reported stressor under the PTSD criteria and a review of the Veteran's medical records and claims file, the VA examiner concluded that the Veteran had a diagnosis of depressive disorder NOS, but did not have a PTSD diagnosis that met the DSM-IV diagnostic criteria.  The VA examiner addressed the Veteran's reported stressor and found that the Veteran's description of seeing extreme atrocities while on reconnaissance and having men from his unit be killed were not sufficient to meet criterion A1 for the clinical diagnosis of PTSD according to the DSM-IV.  The VA examiner also found that the evidence supporting the Veteran's stressor of the deaths of four members of his unit did not substantiate that the Veteran was present when they died or witnessed their deaths.  With regard to the Veteran's prior diagnosis for PTSD documented in his VA treatment records, the VA examiner found that the VA treatments records showed no valid objective testing results to support such a diagnosis.  Finally, the VA examiner found that the Veteran's only report of mental health symptoms during his active duty service in March 1966 had resolved, based on subsequent treatment records showing no complaints or treatment, and the lack of any further treatment until 2001.  Based on the VA examiner's extensive review of the Veteran's claim file, medical records, a diagnostic clinical interview, objective test results, and the training and experience of the examiner, the VA examiner opined that the Veteran's depressive disorder NOS was not caused or related to any in-service injury, illness, or event.  

The Board finds that the evidence demonstrates that the Veteran's acquired psychiatric disorder, to include PTSD, is not etiologically related to any period of active duty service.  The Veteran's reported in-service stressor of the deaths of four men in his unit while serving in Vietnam was verified.  Notably however, the evidence demonstrates that the Veteran's only complaint of mental health symptoms during active duty service was while he was serving in Germany from 1963 to 1965, before he went to Vietnam.  Although the record does not include a separation examination for his discharge from active duty service in 1972, his National Guard treatment records from 1973 affirmatively deny any mental health problems.  In fact, he continued to deny any mental health problems according to August 1977 and January 1997 reports of medical history.  Not until 2001, almost 30 years after he was discharged from active duty service, did the Veteran seek treatment for his mental health problems.  Finally, the November 2013 VA examiner found that the Veteran did not meet the diagnostic criteria for a PTSD diagnosis and concluded that the Veteran's diagnosed depressive disorder NOS was not related to his active duty service.  

In sum, the Board concludes that the preponderance of the evidence weighs against finding in favor of the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD.  Consequently, the benefit-of-the doubt rule does not apply, and service connection for an acquired psychiatric disorder, to include PTSD, must be denied.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied.


REMAND

Unfortunately, another remand is required in this case for the issue remaining on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

The Veteran contends that his current right knee disability was caused by an injury he sustained during a period of active duty for training (ACDUTRA) in the 1970's.  In 1980, the Veteran subsequently underwent right knee surgery.  See January 2006 and December 2008 statements and February 2010 Board hearing transcript.  

In the most recent October 2013 Board remand, the Board requested that the AOJ obtain the Veteran's treatment records from his National Guard service from 1973 to 1979.  That development has since been completed, but no opinion was obtained as to whether the Veteran's current right knee disability was incurred in or aggravated by any verified period of ACDUTRA.  On remand, the Veteran should be afforded a new VA examination for his right knee disability.  

In addition, the Veteran had testified at his February 2010 Board hearing that he received treatment for his right knee injury and surgery on his right knee by civilian doctors, Dr. Pittman and Dr. Garcia.  No records of such treatment or his 1980 surgery have been associated with the record.  On remand, the Veteran should be afforded another opportunity to submit those records. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should obtain any of the Veteran's outstanding treatment records for his right knee disability that are not currently of record, including identified treatment records from Dr. Pittman and Dr. Garcia.  The Veteran must be provided with the necessary authorizations for the release of any treatment records.  The AOJ must then obtain and associate the records with the claims file.

2.  After the above development has been completed, the AOJ should schedule the Veteran for a VA examination by an appropriately qualified examiner to determine the nature and likely etiology of his current right knee disability.  

The claims file, including a copy of this REMAND, must be made available to the examiner for review.

After a review of the record on appeal, the examiner should respond to the following:

Is it at least as likely as not (probability of 50 percent or more) that the Veteran's current right knee disability was incurred in or aggravated by any verified period of ACDUTRA?

In providing the requested opinion, the examiner should consider the following:

The Veteran's lay statements that he injured his right knee during a two-week training at Indiantown Gap in which he taught guerilla warfare tactics.  His right knee became swollen and sought multiple treatment for exercises and the disposal of fluids.  He later required surgery for ligament correction.  See December 2008 Veteran's statement.  

The Veteran's Army National Guard Retirement Points History Statement reflecting service from July 1973 to June 1979.  For purposes of providing the requested opinion, the VA examiner should assume that the Veteran has a verified period of ACDUTRA during this period.  

The January 1997 report of medical history noting that the Veteran had right knee surgery in 1980 without residuals.  

A February 2013 private opinion from Dr. Bryan stating that the Veteran's right knee injury sustained in the 1970's while in the military has caused his right knee to progressively degenerate to the point where he now has moderately severe osteoarthritis.  

A complete rationale with citation to relevant evidence found in the claims file must be provided for the opinions offered.

3.  Then, the AOJ should readjudicate the claim.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


